Citation Nr: 0110463	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-03 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date earlier than December 15, 
1998, for the grant of entitlement to service connection for 
traumatic arthritis of the right knee, status post 
debridement and synovectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to February 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which assigned an effective 
date of March 1, 1999 for service connection (compensable) 
for traumatic arthritis of the right knee, status post 
debridement and synovectomy.  The effective date was adjusted 
retroactive to December 15, 1998 pursuant to a November 1999 
rating.

To the extent that the veteran's substantive appeal received 
in December 1999 constitutes a claim that prior RO actions 
involved clear and unmistakable error (CUE), this matter has 
not been developed for appellate review and is referred to 
the RO for any action deemed appropriate.


FINDINGS OF FACT

1.  The RO denied a claim of entitlement to service 
connection for a right knee condition secondary to a service-
connected right ankle condition in an unappealed December 
1997 rating determination.

2.  The RO's December 1997 rating decision is final.  

3.  The veteran's claim to reopen his claim of entitlement to 
service connection for a right knee condition was not 
submitted until March 1, 1999.


CONCLUSION OF LAW

The requirements for an effective date prior to December 15, 
1998 for service connection for traumatic arthritis of the 
right knee, status post debridement and synovectomy have not 
been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that even though this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  

The resolution of the instant appeal turns on when claims 
were filed, and the file contains the respective claims.  
There is no assertion that the veteran has filed any claims 
other than those contained in the claims file.  The Board can 
ascertain no basis for further development.  In short, the 
Board concludes that the duty to assist has been satisfied, 
as well as the duty to notify the veteran of the evidence 
needed to substantiate his claim, and the Board will proceed 
with appellate disposition on the merits.  

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim or a claim 
reopened after a final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the claim, or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Additionally, if new and 
material evidence is received within the appeal period or 
prior to an appellate decision, the effective date will be as 
though the former decision had not been rendered.  38 C.F.R. 
§ 3.400(q)(1)(i).  Otherwise, if new and material evidence 
was received after a final disallowance, the effective date 
will be the date of receipt of the new claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).

The veteran filed an original claim for entitlement to 
service connection for a right knee condition as secondary to 
his service-connected right ankle in October 1997.  The RO 
denied the claim in an unappealed December 1997 rating 
determination.  Inasmuch as the veteran did not perfect a 
timely appeal, the RO's decision is final.  38 U.S.C.A. 
§ 7105.  Previous rating determinations which are final and 
binding will be accepted as correct in the absence of clear 
and unmistakable error.

After the allowed time to initiate an appeal, the RO received 
a request to reopen the claim on March 1, 1999, which 
included a letter from the veteran's private physician dated 
some time earlier.  The physician's correspondence, although 
dated December 15, 1998, was originally date stamp received 
by the RO on March 1, 1999.

Evidence received from a private physician or layperson will 
be accepted as a claim if the matter is within the competence 
of the physician or lay person and shows the reasonable 
probability of entitlement to benefits.  See 38 C.F.R. 
§ 3.157(b)(2).  The date of receipt of such evidence is 
considered the date of claim.  Id.  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
this case, the medical evidence received on March 1, 1999 
corroborated the claim and, not having been previously 
considered, constituted new and material evidence.

The veteran has argued that the effective date should go back 
to 1997, when he had an earlier claim for consideration.  
This can not be done for the reason alluded to above.  That 
is, his earlier claim was denied, the decision became final, 
and his claim was reopened by submission of new and material 
evidence.  His claim as a reopened claim was later allowed.  
The RO utilized a different theory than the Board in 
assigning the effective date of December 15, 1998. The Board 
does not necessarily disagree with the RO's rationale, 
although it would not use it.  

The Board is bound by the laws as passed by the Congress, and 
the applicable law with regard to effective dates for grants 
of disability compensation.  In the instant case, there is no 
evidence of any communication or action indicating an intent 
to apply to reopen the claim of entitlement to service 
connection for a right knee condition prior to March 1, 1999, 
when the private medical opinion was received at the RO.   
Thus, there is a legal basis for assigning an effective date 
of March 1, 1999.  The RO awarded an even earlier effective 
date, and the Board accepts it.  Therefore, the current 
appeal must be denied.


ORDER

Entitlement to an effective date earlier than December 15, 
1998, for the grant entitlement to service connection for 
traumatic arthritis of the right knee, status post 
debridement and synovectomy is denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

